DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art found is Shaik et al. (US 2019/0007540 A1) and Adams (US 7,464,001).
Shaik teaches a system (see paragraph [0024] and Fig, 2) comprising: a set of personal protective equipment (PPE) (120, Pig. 1) (see paragraph [0028] and Fig. 1, one or more PPL devices reads on a set of personal protective equipment), wherein at least one article of PPE in the set of PPE includes a respective communication component (see paragraphs [0028] - [0029] and Fig, 1, wireless enabled PPE capable of wirelessly communicating with device 100 reads on at least one article of PPE in the set of PPE includes a respective communication component); and a data hub (100, Fig. 1) comprising a communication unit (110, Pig. 1) (see paragraph [0029], wireless communicator reads on communication unit), one or more computer processors (108, Fig. 1), and a memory (116, Fig. 1) comprising instructions that when executed by the one or more computer processors cause the one or more computer processors (see paragraphs [0029] - [0030] and Fig, 1) to: initiate, via the communication unit, a broadcast of one or more commands (see paragraph [0023], user's voice command and/or predefined command that is identified by the processor as a command and sent to PPE reads on initiate a broadcast of one or more command messages), to the set of PPE (see paragraph [0029], when a command is identified by the processor the command may be communicated wirelessly to one or more wireless enabled PPE devices and this reads on broadcast, using the second communication component, the one or more commands to the set of PPE), wherein the at least the commands communicated to the one or more PEE and the one or more PPE device sending a response indicates that at least one article of PPE receives its respective self-check message at the first communication component).  Shaik teaches a local command to “diagnose” which may initiate an internal diagnostics procedure on the headset 100 (hub), and may generate a response with the results of the internal diagnostic procedure (see paragraph [0031] and Fig, 1 & Fig. 7).
Adams teaches inspecting and/or testing personal protective equipment (see col. 5, lines 35-49). 
Claim 1 contains allowable subject matter because Shaik and Adams do not teach receive, via the communication unit, a set of diagnostic acknowledge messages from the set of PPE that have each performed a respective diagnostic self-check; determine whether the set of diagnostic acknowledge messages satisfy one or more self-check criteria corresponding to proper operation of the set of PPE; and perform one or more operations based at least in part on whether the one or more self-check criteria are satisfied.
Claims 2-7 contain allowable subject matter based on their dependence on independent claim 1.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


III.	Claims 8-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 8 recites “a set of diagnostic acknowledge messages from the set of PPE” in lines 6-7.  It is unclear what set of PPE the limitation is referring to because the claim does not earlier recite a set of PPE.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
 Claims 9-12 are dependent on claim 8 and are rejected under 35 U.S.C. 112(b) for indefiniteness for the same reasons given above regarding claim 8.
Claim 13 recites “a set of diagnostic acknowledge messages from the set of PPE” in lines 2-3.  It is unclear what set of PPE the limitation is referring to because the claim does not earlier recite a set of PPE.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
 Claims 14-15 are dependent on claim 13 and are rejected under 35 U.S.C. 112(b) for indefiniteness for the same reasons given above regarding claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
IV.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 11-15, and 17-19 of U.S. Patent No. 10,741,052 B2.  Although the 
For example:
Regarding claim 1 the 10,741,052 patent teaches a system comprising: a set of personal protective equipment (PPE), wherein at least one article of PPE in the set of PPE includes a respective communication component; and a data hub comprising a communication unit, one or more computer processors, and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors (see the 10,741,052 patent, claim 1, col. 25, lines 6-15) to: receive, via the communication unit, a set of diagnostic acknowledge messages from the set of PPE that have each performed a respective diagnostic self-check (see the 10,741,052 patent, claim 1, col. 25, lines 22-24); determine whether the set of diagnostic acknowledge messages satisfy one or more self-check criteria corresponding to proper operation of the set of PPE; and perform one or more operations based at least in part on whether the one or more self-check criteria are satisfied (see the 10,741,052 patent, claim 1, col. 25, lines 25-31).
Claim 2 is rejected for double patenting as well by claim 2 of the 10,741,052 patent.
Claim 3 is rejected for double patenting as well by claim 3 of the 10,741,052 patent.
Claim 4 is rejected for double patenting as well by claim 4 of the 10,741,052 patent.
Claim 5 is rejected for double patenting as well by claim 5 of the 10,741,052 patent.
Claim 6 is rejected for double patenting as well by claim 7 of the 10,741,052 patent.
Claim 7 is rejected for double patenting as well by claim 8 of the 10,741,052 patent.
Claim 8 is rejected for double patenting as well by claim 11 of the 10,741,052 patent.
Claim 9 is rejected for double patenting as well by claim 12 of the 10,741,052 patent.
Claim 10 is rejected for double patenting as well by claim 13 of the 10,741,052 patent.
Claim 11 is rejected for double patenting as well by claim 14 of the 10,741,052 patent.

Claim 13 is rejected for double patenting as well by claim 17 of the 10,741,052 patent.
Claim 14 is rejected for double patenting as well by claim 18 of the 10,741,052 patent.
Claim 15 is rejected for double patenting as well by claim 19 of the 10,741,052 patent.

V.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 11-15, and 17-19 of U.S. Patent No. 10,515,532 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,515,532 B2 patent teaches similar limitations on a set of personal protective equipment (PPE).
For example:
Regarding claim 1 the 10,515,532 patent teaches a system comprising: a set of personal protective equipment (PPE), wherein at least one article of PPE in the set of PPE includes a respective communication component; and a data hub comprising a communication unit, one or more computer processors, and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors (see the 10,515,532 patent, claim 1, col. 25, lines 6-16) to: receive, via the communication unit, a set of diagnostic acknowledge messages from the set of PPE that have each performed a respective diagnostic self-check (see the 10,515,532 patent, claim 1, col. 25, lines 29-33); determine whether the set of diagnostic acknowledge messages satisfy one or more self-check criteria corresponding to proper operation of the set of PPE; and perform one or more operations based at least in part on whether the one or more self-check criteria are satisfied (see the 10,515,532 patent, claim 1, col. 25, lines 37-44).
Claim 2 is rejected for double patenting as well by claim 2 of the 10,515,532 patent.
Claim 3 is rejected for double patenting as well by claim 3 of the 10,515,532 patent.
Claim 4 is rejected for double patenting as well by claim 4 of the 10,515,532 patent.

Claim 6 is rejected for double patenting as well by claim 7 of the 10,515,532 patent.
Claim 7 is rejected for double patenting as well by claim 8 of the 10,515,532 patent.
Claim 8 is rejected for double patenting as well by claim 11 of the 10,515,532 patent.
Claim 9 is rejected for double patenting as well by claim 12 of the 10,515,532 patent.
Claim 10 is rejected for double patenting as well by claim 13 of the 10,515,532 patent.
Claim 11 is rejected for double patenting as well by claim 14 of the 10,515,532 patent.
Claim 12 is rejected for double patenting as well by claim 15 of the 10,515,532 patent.
Claim 13 is rejected for double patenting as well by claim 17 of the 10,515,532 patent.
Claim 14 is rejected for double patenting as well by claim 18 of the 10,515,532 patent.
Claim 15 is rejected for double patenting as well by claim 19 of the 10,515,532 patent.

Conclusion
Vi.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaik et al. Pub. No.: US 2019/0007540 A1 discloses a communication headset comprising wireless communication with personal protection equipment devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 11, 2021
/BRANDON J MILLER/Primary Examiner, Art Unit 2647